DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobo Zhang on 07/08/2022.
The application has been amended as follows: 
In the specification:
The title “METHOD AND APPARATUS IN USER EQUIPEMENT AND BASE STATION SUPPORTING ENHANCED RANDOM ACCESS PROCEUDRE” has been replaced with “METHOD AND APPARATUS IN USER EQUIPEMENT AND BASE STATION SUPPORTING ENHANCED RANDOM ACCESS PROCEDURE”.
In the claims:
Claim 1. (Currently Amended) A method in a User Equipment (UE) supporting random access, comprising:
receiving a first signaling;
transmitting a first radio signal; 
receiving a second radio signal; and
transmitting a second signaling and a third radio signal;
wherein a first bit block is used for generating the first radio signal, the first bit block comprises a positive integer number of bits, the first bit block carries a first identifier and a first data block, the first bit block compared with a Msg3 lacks a field used for indicating RRC connection request cause information, a field used for indicating RRC connection reestablishment request cause information or a field used for indicating RRC connection resume request cause information, the first data block comprises a positive integer number of higher-layer bits, the second radio signal carries a second identifier, the first identifier and the second identifier are both positive integers, and the first identifier is equal to the second identifier; 
Claim 2. (Cancelled) 
Claim 3. (Cancelled) 
Claim 4. (Previously Presented) The method according to claim 1, further comprising:
receiving a third signaling;
wherein the third signaling is used for determining a second time length, the second time length is a time length of a time interval between an end of receiving the second radio signal and a start of receiving the second signaling, and the end of receiving the second radio signal is not later than the start of receiving the second signaling.
Claim 5. (Previously Presented) The method according to claim 1, wherein the first bit block further carries a first report, and the first report is used for determining at least one of a buffer state of a transmitter of the first radio signal or an amount of data in subsequent transmission of the transmitter of the first radio signal.
Claim 6. (Currently Amended) A method in a base station supporting random access, comprising:
transmitting a first signaling;
receiving a first radio signal; 
transmitting a second radio signal; and
receiving a second signaling and a third radio signal;
wherein a first bit block is used for generating the first radio signal, the first bit block comprises a positive integer number of bits, the first bit block carries a first identifier and a first data block, the first bit block compared with a Msg3 lacks a field used for indicating RRC connection request cause information, a field used for indicating RRC connection reestablishment request cause information or a field used for indicating RRC connection resume request cause information, the first data block comprises a positive integer number of higher-layer bits, the second radio signal carries a second identifier, the first identifier and the second identifier are both positive integers, and the first identifier is equal to the second identifier; 
Claim 7. (Cancelled) 
Claim 8. (Cancelled) 
Claim 9. (Previously Presented) The method according to claim 6, further comprising:
transmitting a third signaling;
wherein the third signaling is used for determining a second time length, the second time length is a time length of a time interval between an end of receiving the second radio signal and a start of receiving the second signaling, and the end of receiving the second radio signal is not later than the start of receiving the second signaling.
Claim 10. (Previously Presented) The method according to claim 6, wherein the first bit block further carries a first report, and the first report is used for determining at least one of a buffer state of a transmitter of the first radio signal or an amount of data in subsequent transmission of the transmitter of the first radio signal.
Claim 11. (Currently Amended) A UE supporting random access, comprising:
a first processor, to receive a first signaling and to transmit a first radio signal;
a second processor, to receive a second radio signal and to transmit a second signaling; and
a first transmitter, to transmit a third radio signal;
wherein a first bit block is used for generating the first radio signal, the first bit block comprises a positive integer number of bits, the first bit block carries a first identifier and a first data block, the first bit block compared with a Msg3 lacks a field used for indicating RRC connection request cause information, a field used for indicating RRC connection reestablishment request cause information or a field used for indicating RRC connection resume request cause information, the first data block comprises a positive integer number of higher-layer bits, the second radio signal carries a second identifier, the first identifier and the second identifier are both positive integers, and the first identifier is equal to the second identifier; 
Claim 12. (Cancelled) 
Claim 13. (Cancelled) 
Claim 14. (Previously Presented) The UE according to claim 11, wherein the second processor receives a third signaling; wherein the third signaling is used for determining a second time length, the second time length is a time length of a time interval between an end of receiving the second radio signal and a start of receiving the second signaling, and the end of receiving the second radio signal is not later than the start of receiving the second signaling.
Claim 15. (Previously Presented) The UE according to claim 11, wherein the first bit block further carries a first report, and the first report is used for determining at least one of a buffer state of a transmitter of the first radio signal or an amount of data in subsequent transmission of the transmitter of the first radio signal.
Claim 16. (Currently Amended) A base station supporting random access, comprising:
a third processor, to transmit a first signaling and to receive a first radio signal; 
a fourth processor, to transmit a second radio signal and to receive a second signaling; and
a first receiver, to receive a third radio signal;
wherein a first bit block is used for generating the first radio signal, the first bit block comprises a positive integer number of bits, the first bit block carries a first identifier and a first data block, the first bit block compared with a Msg3 lacks a field used for indicating RRC connection request cause information, a field used for indicating RRC connection reestablishment request cause information or a field used for indicating RRC connection resume request cause information, the first data block comprises a positive integer number of higher-layer bits, the second radio signal carries a second identifier, the first identifier and the second identifier are both positive integers, and the first identifier is equal to the second identifier; 
Claim 17. (Cancelled) 
Claim 18. (Cancelled) 
Claim 19. (Previously Presented) The base station according to claim 16, wherein the fourth processor transmits a third signaling; wherein the third signaling is used for determining a second time length, the second time length is a time length of a time interval between an end of receiving the second radio signal and a start of receiving the second signaling, and the end of receiving the second radio signal is not later than the start of receiving the second signaling.
Claim 20. (Previously Presented) The base station according to claim 16, wherein the first bit block further carries a first report, and the first report is used for determining at least one of a buffer state of a transmitter of the first radio signal or an amount of data in subsequent transmission of the transmitter of the first radio signal.

Response to Arguments
Applicant’s arguments, see page 8, filed 07/05/2022, with respect to claims 2-4, 7-9, 12-14 and 17-19 have been fully considered and are persuasive.  The objection of claims 2-4, 7-9, 12-14 and 17-19 has been withdrawn. 
Applicant’s arguments, see page 8, filed 07/05/2022, with respect to claims 1-2, 6-7, 11-12 and 16-17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-2, 6-7, 11-12 and 16-17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 9-11, 14-16 and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469